ANNIE REBECCA ELLIOTT
                                                             DISTRICT CLERK

                                           MAILING                                    PHYSICAL
                                       301 Jackson Street                     1422 Eugene Heimann Circle
                                    Richmond, Texas 77469                      Richmond, Texas 77469 FILED IN
                                   Telephone: (281) 341-4502                                  1st COURT OF APPEALS
                                                                                  Fax: (281)-341-4519
                                                       http://www.fortbendcountytx.gov              HOUSTON, TEXAS
                                                         Departments – District Clerk 
                                                                                                 2/18/2015 8:53:11 AM
 
                                                                                                 CHRISTOPHER A. PRINE
February 18, 2015                                                                                        Clerk

To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:    09-DCV-171891                       From the 240th Judicial District Court Fort Bend County, Texas

Judge Presiding: Thomas R Culver III                   Court Reporter: Elizabeth Wittu

Appellant(s):                                                     Appellee(s):
                                                         VS
Halima M Mamo                                                     First Colony Community Association, Inc.
A/K/A Ohalima M. Mamo

Attorney for Appellant(s)                                       Attorney For Appellee(s)
Barney L Stagner, Jr                                            Karen A. Maxwell
SBN: 24033096                                                   SBN: 24055922
Stagner Law Firm                                                Roberts Markel Weinberg Butler Hailey PC
2019 Stebbins                                                   2800 Post Oak Blvd Suite 5777
Houston TX 77043                                                Houston TX 77056
Telephone: 713-898-4610                                         Telephone: 713-780-4135
Facsimile:                                                      Facsimile: 713-780-9404
E-mail: stagnerlaw@comcast.net                                  E-mail: kmaxwell@rmwbhlaw.com
Attorney for:    Halima M Mamo, Appellant                       Attorney for: First Colony Community Association, Inc.,
                                                                              Appellee

Date of Judgment/Appealable Order:        01/14/2015         Nature of Action: Contract - Consumer/commercial/debt

Disposition of Case: Disposed                                Jury Trial: No
Notice of Appeal Filed On: February 16, 2015

                     th
Signed on this the 18 day of February, 2015.

                                                                ANNIE REBECCA ELLIOTT
                                                                FORT BEND COUNTY DISTRICT CLERK
                                                                301 JACKSON, RICHMOND, TEXAS 77469


                                                                By:       /s/ Petra Lozano
                                                                         Deputy District Clerk Petra Lozano
                                                                         Telephone: 281-341-4502
Electronically Filed with the First Court of Appeals



cc:      Barney L Stagner, Jr, Attorney at Law
         Karen A. Maxwell, Attorney at Law
         Elizabeth Wittu, Court Reporter